Case 1:18-mc-00037-LMB-JFA Document 8 Filed 11/26/18 Page 1 of 2 PageID# 53



                  IN THE UNITED STATES DISTRICT COURT FOR THE

                            EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division

 IN RE THE APPLICATION OF
 REPORTERS COMMITTEE FOR
 FREEDOM OF THE PRESS TO                               No. 1:18-mc-37
 UNSEAL CRIMINAL PROSECUTION
 OF JULIAN ASSANGE



                                NOTICE OF APPEARANCE

       The Clerk will please enter the appearance of Assistant United States Attorney Gordon D.

Kromberg as counsel for the United States of America in the above-captioned matter.

                                                   Respectfully submitted,

                                                   G. Zachary Terwilliger
                                                   United States Attorney

                                           By:         /s
                                                   Gordon D. Kromberg
                                                   Assistant United States Attorney
                                                   United States Attorney’s Office
                                                   Eastern District of Virginia
                                                   2100 Jamieson Avenue
                                                   Alexandria, Virginia 22314
                                                   (703) 299-3700
                                                   gordon.kromberg@usdoj.gov




                                              1
Case 1:18-mc-00037-LMB-JFA Document 8 Filed 11/26/18 Page 2 of 2 PageID# 54



                                  CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of November 2018, I electronically filed the

foregoing with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing (NEF) to all attorneys of record.


                                                     /s
                                                Gordon D. Kromberg
                                                Assistant United States Attorney
                                                Attorney for the United States of America
                                                United States Attorney’s Building
                                                Justin W. Williams U.S. Attorney’s Building
                                                2100 Jamieson Avenue
                                                Alexandria, Virginia 22314
                                                Phone: 703-299-3700
                                                Fax: 703-299-3981
                                                Email Address: gordon.kromberg@@usdoj.gov




                                                  2
